LEHAN, Judge.
Defendant appeals from the sentence imposed upon him upon his violation of probation.
Defendant first contends that the trial court erred in sentencing defendant pursuant to the sentencing guidelines for an offense committed prior to the adoption of the guidelines without defendant having affirmatively selected guidelines sentencing. The state acknowledges that the record does not reflect such an affirmative selection. Therefore, we remand for the sentence to be corrected to reflect that it is a nonguidelines sentence. As in Hall v. State, 482 So.2d 560, 561 (Fla. 2d DCA 1986), “Resentencing is not necessary since the trial court imposed the maximum sentences permissible under general law.” See Hart v. State, 464 So.2d 592 (Fla. 2d DCA 1985).
For the same reason we need not and do not reach defendant’s additional contentions that the trial court erred in exceeding the guidelines without first being informed of defendant’s presumptive guidelines sentence, in relying upon impermissible reasons for exceeding the guidelines, in delegating to the state attorney the preparation of the statement of reasons for exceeding the guidelines, and in excessively exceeding the guidelines presumptive sentencing range.
Remanded for correction of sentence.
CAMPBELL, A.C.J., and FRANK, J., concur.